      Case 1:17-cv-03935-GBD-KNF Document 55 Filed 03/05/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

MANISHA SINGH
                              Plaintiff,

           v.                                                 1:17-cv-3935-GBD-KNF

MEMORIAL SLOAN KETTERING                                              ECF Case
CANCER CENTER, SLOAN KETTERING
INSTITUTE FOR CANCER RESEARCH, Dr.
N.V. KISHORE PILLARSETTY, Ph.D and
Dr. STEVEN M. LARSON, MD

                              Defendants.



                    MEMORANDUM OF LAW IN SUPPORT OF
                 MOTION TO WITHDRAW AS COUNSEL OF RECORD

       Pursuant to Southern District of New York Local Rule 1.4, Quinn Emanuel Urquhart &

Sullivan LLP (“Quinn Emanuel” or “Counsel”) respectfully submits this memorandum of law in

support of its motion to withdraw as counsel of record for Plaintiff Dr. Manisha Singh

(“Plaintiff” or “Dr. Singh”) in the above-captioned matter as of March 1, 2019.

                   PRELIMINARY STATEMENT AND BACKGROUND

       Quinn Emanuel seeks leave to withdraw as counsel of record for Plaintiff because Quinn

Emanuel has completed the service and tasks as contemplated and agreed by Counsel and

Plaintiff in their Engagement Letter; specifically, Quinn Emanuel has fulfilled its obligations of

limited pro bono representation of Plaintiff during the discovery phase, concluded on February

28, 2019, pursuant to the Court’s Order of January 15, 2019 [Dkt. 52].

       Prior to making this motion, Quinn Emanuel advised Dr. Singh that it would make a

motion to withdraw on the grounds set forth herein. Dr. Singh consents to Quinn Emanuel’s

withdrawal as counsel of record. Quinn Emanuel’s withdrawal will not have a material adverse
      Case 1:17-cv-03935-GBD-KNF Document 55 Filed 03/05/19 Page 2 of 4



effect on Plaintiff, nor substantially impede the progress of this action as Plaintiff has already

successfully engaged pro bono trial counsel.

                                           ARGUMENT

I.     The Rules Of Professional Conduct And Local Rule 1.4 Relieve An Attorney Of
       Record By Order Of Court

       Pursuant to Local Rule 1.4 of the Southern District of New York “an attorney who has

appeared as attorney of record for a party may be relieved . . . by order of the Court . . . . Such an

order may be granted only upon a showing by affidavit or otherwise of satisfactory reasons for

withdrawal . . . .” The New York State Rules of Professional Conduct permit withdrawal of

counsel where (1) withdrawal can be accomplished without material adverse effect on the

interests of the client; and (2) the client knowingly and freely assents to termination of the

employment. N.Y. Prof. Conduct Rule 1.16 (c) (1), (10).

II.    Completion Of Representation Pursuant To Engagement Letter Alone Constitutes
       Sufficient Good Cause For Permitting Withdrawal Of Counsel

       Pursuant to the Engagement Letter signed by Quinn Emanuel and the Plaintiff on April 4,

2018 (the “Engagement Letter”), Dr. Singh freely agreed to the terms and conditions of

representation by Counsel. The Engagement Letter was explained to Dr. Singh in great detail at

an in-person meeting prior to signing, and she was advised of her right to review and discuss it

with another attorney. By signing the Engagement Letter, Dr. Singh acknowledged and

understood that Quinn Emanuel’s representation of her was “limited to the discovery phase of

the Engagement.” Engmt. Ltr. at 1.

       The original discovery deadline pursuant to the Court’s initial scheduling order [Dkt. 32]

dated May 16, 2018, was November 15, 2018. By the Court’s October 16, 2018 Order, the

parties’ request for an extension of time to complete discovery was granted, and the deadline was



                                                  2
      Case 1:17-cv-03935-GBD-KNF Document 55 Filed 03/05/19 Page 3 of 4



extended to December 31, 2018. [Dkt. 44]. Upon Defendants’ unopposed letter motion, on

January 2, 2019, the Court ordered a further extension of the discovery deadline to January 22,

2019. [Dkt. 49] Upon Defendants’ unopposed letter motion on January 15, 2019, the Court

granted a final extension of the discovery deadline to February 28, 2019 [Dkt. 52]. Therefore, as

of March 1, 2019, Quinn Emanuel has fully performed its obligations under the Engagement

Letter, which constitutes good cause for withdrawal.

       “When an attorney-client relationship ends depends largely on the purpose for which it

was created....” Revise Clothing, Inc. v. Joe’s Jeans Subsidiary, Inc., 687 F. Supp. 2d 381, 389–

92 (S.D.N.Y. 2010) (citation omitted). As it was explained by the court in Revise:

       In what is perhaps the most typical situation, an attorney-client relationship
       created between a lawyer and a lay party is terminated, simply enough, by the
       accomplishment of the purpose for which it was formed in the first place. This
       rule is really a corollary of the principles that an attorney-client relationship arises
       only as to the particular matter or transaction on which the lawyer has expressly
       or implicitly bound himself to work […].

       Dr. Singh was advised that Quinn Emanuel’s representation of her only extended to the

end of the discovery phase and therefore, should the case not settle prior to the discovery

deadline, she would need to retain separate trial counsel. In addition, Quinn Emanuel has

communicated its intention to withdraw upon the conclusion of discovery to the New York Legal

Assistance Group (“NYLAG”) in the Southern District of New York. As a result, NYLAG

assisted Dr. Singh in successfully engaging pro bono trial counsel.

       Finally, Dr. Singh consents to Quinn Emanuel’s withdrawal, therefore knowingly and

freely assenting to the termination of Counsel’s representation pursuant to Rule 1.16(c)(10) of

the New York State Rules of Professional Conduct.




                                                  3
       Case 1:17-cv-03935-GBD-KNF Document 55 Filed 03/05/19 Page 4 of 4



III.   Withdrawal Can Be Accomplished Without Material Adverse Effect On Plaintiff

       Plaintiff will not be prejudiced by Quinn Emanuel’s withdrawal as counsel. Since Quinn

Emanuel represented Dr. Singh on a pro bono basis, she has not incurred attorney’s fees in

pursuing her case thus far. Discovery in the matter concluded on February 28, 2019, and pro

bono trial counsel has been successfully engaged by Plaintiff, even though a trial date has not yet

been set.



                                         CONCLUSION

       For the foregoing reasons, Quinn Emanuel respectfully requests that the Court grant its

motion to withdraw as counsel of record for Plaintiff.



Dated: March 5, 2019
       New York, New York                    QUINN EMANUEL URQUHART & SULLIVAN, LLP

                                             By:     /s/ Jennifer J. Barrett
                                                     Jennifer J. Barrett
                                                     Nora Feher
                                                     51 Madison Avenue, 22nd Floor
                                                     New York, NY 10010
                                                     (212) 849-7000
                                                     jenniferbarrett@quinnemanuel.com
                                                     norafeher@quinnemanuel.com

                                                     Attorneys for Plaintiff




                                                 4
